Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 7/26/2022.  Claims 1, 3-9, 11-17, and 19-20 are currently pending.

Claim Objections
The claim objections have been withdrawn in light of Applicant’s amendments.


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Claims 1, 3-9, 11-17, and 19-20 (to be re-numbered as 1-17) are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the claim recites a clustering method comprising the features of  “wherein the determining the clustering center according to the amount of the data to be clustered in each of the multiple data sets comprises, arranging the multiple data sets according to a sequence from large to small amounts of the data to be clustered in the multiple data sets; and determining clustering centers of first N arranged data sets as the clustering centers.” While Khan et al. (“Cluster center initialization algorithm for K-modes clustering”), previously used to reject the claims, discloses most of the other claimed limitations, Khan et al. (“Cluster center initialization algorithm for K-modes clustering”) fails to provide for the prior quoted limitations. The Examiner has not found any other prior art to anticipate or obviate the quoted claim limitations when read in light of the other claimed limitation. Accordingly, claim 1 is found to be allowable. Claims 3-8 depend upon claim 1 and are thus similarly found to be allowable. Claims 9 and 17 containing essentially all of the limitations as claim 1, are also found to be allowable, and likewise, dependent claims 11-16 and claims 19-20, containing all of the features of claims 9 and 17, respectively, are also found to be allowable. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISA RICE whose telephone number is (571)270-1582.  The examiner can normally be reached on 11:00-7:30p.m. EST Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELISA RICE/
Examiner, Art Unit 2669
/CHAN S PARK/
Supervisory Patent Examiner, Art Unit 2669